Exhibit 10.02

SEVERANCE AGREEMENT

SEVERANCE AGREEMENT (the “Agreement”) dated as of May 6, 2009 by and between
MoneyGram International, Inc., a Delaware corporation (together with its direct
and indirect subsidiaries, successors and permitted assigns under this
Agreement, the “Company”) and Anthony P. Ryan (“Executive”).

The Company employs Executive as its President and Chief Executive Officer, and
Executive serves as a director on the Company’s Board of Directors (“Board”);

Executive’s employment with the Company is at-will;

Executive is a Participant in the Amended and Restated MoneyGram International,
Inc. Executive Severance Plan (Tier I) (the “Severance Plan”) and the MoneyGram
International, Inc. Special Executive Severance Plan (Tier I) (the “Special
Severance Plan”);

The Company is willing to provide Executive with severance benefits described in
this Agreement and the benefits provided by the MoneyGram International, Inc.
2005 Omnibus Incentive Plan Non-Qualified Stock Option Agreement (“Option
Agreement”) as consideration for Executive’s relinquishment of certain rights to
severance payments and benefits Executive may have under the Severance Plan.

In consideration of the promises and mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which is mutually
acknowledged, the parties agree as follows:

1. Definitions.

a. “Cause” shall mean (A) Executive’s willful refusal to carry out, in all
material respects, the reasonable and lawful directions of the Board that are
within Executive’s control and consistent with Executive’s status as a senior
executive of the Company and his duties and responsibilities hereunder (except
for a failure that is attributable to Executive’s illness, injury or Disability)
for a period of 10 days following written notice by the Company to Executive of
such failure, (B) fraud or material dishonesty in the performance of Executive’s
duties hereunder, (C) an act or acts on Executive’s part constituting (x) a
felony under the laws of the United States or any state thereof, (y) a
misdemeanor involving moral turpitude or (z) a material violation of federal or
state securities laws, (D) an indictment of Executive for a felony under the
laws of the United States or any state thereof, (E) Executive’s willful
misconduct or gross negligence in connection with Executive’s duties hereunder
which is materially injurious to the financial condition or business reputation
of the Company, (F) Executive’s material breach of the Company’s Code of Ethics,
Always Honest policy or any other code of conduct in effect from time to time to
the extent applicable to Executive, and which breach has a material adverse
effect on the Company, or (G) Executive’s breach of the Employee Trade Secret,
Confidential Information and Post-Employment Restriction Agreement which breach
has an adverse effect on the Company.

b. “Disability” shall exist if Executive becomes physically or mentally
incapacitated and is therefore unable for a period of six (6) consecutive months
or for an aggregate of nine (9) months in any twenty-four (24) consecutive month
period to perform Executive’s duties. Any question as to the existence of the
Disability of Executive as to which Executive and the Company cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.

c. “Good Reason” with respect to the Executive shall mean: (A) the assignment to
the Executive of any duties inconsistent in any respect with the Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities immediately, or any other action by the
Company or any of its subsidiaries which results in a diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial or inadvertent action not taken in bad faith; (B) any
reduction of the Executive’s base salary or annual bonus opportunity then in
effect unless such reduction is consistent with similar reductions applied to
other senior management of the Company, (C) the Company or one of its
subsidiaries requiring the Executive to be based at any office or location which
is more than forty (40) miles distant from the office at which he is based on
the date hereof or from the Company’s current office in Denver, Colorado, or
(D) the failure of Company to obtain within one year of the date hereof
shareholder approval of the amendment of the Company’s 2005 Omnibus Incentive
Plan described in Section 10(r) of the Option Agreement; provided that either of
the events described in clauses (A) or (B) of this Section shall constitute Good
Reason only if the Company fails to cure such event within 30 days after receipt
from Executive of written notice of the event which constitutes Good Reason. The
Company may require the Optionee to relocate to Denver, Colorado area under
clause (c) above only in connection with a move of the Company’s corporate
offices to that location and only if in connection therewith the Company shall
reimburse the Optionee for his reasonable out-of-pocket expenses of moving and
closing on the purchase of a new home (which shall not include any protection
against diminution in value of property or similar “make-whole” payment).

2. At-Will Employment. Executive’s employment is at-will and may be terminated
by either Executive or Company at any time and for any reason.

3. Termination by the Company without Cause or Resignation by Executive for Good
Reason. If at any time on or after expiration of the Severance Period set forth
in the Special Severance Plan, Executive’s employment is terminated by the
Company without Cause (other than by reason of death or Disability), or
Executive resigns his employment for Good Reason, Executive shall be entitled to
receive the following severance payment and benefits, which shall at all times
be made so as to satisfy the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended:

a. Salary Severance. A sum equal to One Million Eight Hundred Thousand
($1,800,000) Dollars, which shall be payable in equal monthly installments on
the last day of each month over the eighteen month period following the date of
termination and in accordance with the Company’s normal payroll practices in
effect as of the date of Executive’s termination of Employment;

b. Group Medical and Dental Insurance. Continuation of Executive’s group medical
and dental insurance under one or more of Company’s group medical and dental
insurance plans for eighteen (18) months, and Executive shall be required to pay
no more for such coverage than the Executive would have been required to pay had
the Executive continued in active employment with Company; and

c. Basic and Supplemental Life Insurance. Continuation of Executive’s basic and
supplemental life insurance coverage for eighteen (18) months on the same terms
as if Executive were still employed, and Executive shall be required to pay no
more for such coverage than Executive would have been required to pay had
Executive continued in active employment with Company.

Executive acknowledges and agrees that Executive shall not be entitled to the
above-described severance payment or benefits in the event Company terminates
Executive’s employment for Cause or in the event Executive resigns his
employment without Good Reason or in the event of Executive’s death or
Disability.

4. Relinquishment of Rights under Severance Plan. Specifically in consideration
of and in exchange for Executive’s right to the severance payment and benefits
set forth in Section 3 above and the benefits provided by the Option Agreement,
Executive hereby forever and irrevocably relinquishes any rights Executive may
have as a Participant under the Severance Plan.

5. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement and the other agreements, plans
and documents referenced herein contain the entire understanding of the parties
with respect to the provision of any severance rights, payments or benefits by
Company to Executive. If any provision of any agreement, plan, program, policy,
arrangement or other written document between or relating to the Company and
Executive conflicts with any provision of this Agreement, the provision of this
Agreement shall control and prevail. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to preserve such rights and obligations.

f. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

MoneyGram International, Inc.
1550 Utica Avenue South, Suite 100
Minneapolis, Minnesota 55416



      Attention: Chairman of the Human Resources and Nominating Committee of the
Board

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

h. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

i. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

MONEYGRAM INTERNATIONAL, INC.

By:
Title:


EXECUTIVE

Signature:

Anthony P. Ryan

[SIGNATURE PAGE TO THE SEVERANCE AGREEMENT
BETWEEN THE ABOVE-REFERENCED PARTIES]

2